Paine, J.,
dissenting.
In this case the defendant company on May 10, 1939, sent its vice-president to Nebraska City and solicited the services of plaintiff, now deceased, as its agent to undertake and .complete transactions, for and on behalf of said defendant, to promote the sale of the Missouri river bridge, owned by the Waubonsie Bridge Company, to Nebraska City or to Otoe county, which purchase would be closed by the issuance of revenue bonds to be delivered to defendant company. Another vice-president, in a letter from the Chicago office, confirmed in writing the terms of the employment as made with the first vice-president, and agreed to pay plaintiff $500 for actual time given to the transaction of their business, and agreed to pay $2,000 if the bonds were .delivered to defendant company.
After considerable correspondence, set out in the peti*402tion, and negotiations by the plaintiff, extending for months and involving intricate transactions, Otoe county would not buy, but finally the city purchased the bridge, ánd the title and ownership were transferred to the city on August 10, 1940, and revenue bonds for $868,000 were issued by Nebraska City in payment for the bridge, which revenue bonds, it is alleged in the petition, were delivered to the defendant company, and the defendant paid Nebraska City $815,000, of which $800,000 was paid to the Waubonsie Bridge Company, there being left the sum of $15,000, the disposition of which is not shown by the petition. An officer of the defendant company signs an affidavit supporting the special appearance, alleging that the bonds were purchased by another investment banker.
The plaintiff, having brought this series of difficult negotiations, lasting over a year, to a successful conclusion, was unable to collect from the defendant the $2,000 agreed upon for his services. He brought suit and served the summons for the defendant on the state auditor, as provided in section 24-1201, Comp. St. 1929, the defendant being a foreign corporation.
It is admitted that the defendant company did not comply with the law of Nebraska relating to foreign corporations engaging in business in Nebraska, but this court has held in Buckley v. Advance Rumely Thresher Co., 106 Neb. 214, 183 N. W. 105, that such service may be made on the theory that a foreign corporation, after engaging in business 'in Nebraska through a duly appointed and authorized agent and completing the same, cannot plead or prove its violation of the law providing what steps it should have taken, before engaging in business, to invalidate a service of summons made upon it through the state auditor.
Naturally the defendant company did not rent stores, ship goods to be sold in the state, hire clerks and managers, and transact business in the way it was done in the case of Yoder v. Nu-Enamel Corporation, 140 Neb. 585, 300 N. W. 840, for that is not the kind of business that this defendant was organized to do. In the transaction of its busi*403ness it required an experienced lawyer, who was able to handle large bond transactions with municipal authorities, and defendant employed just that kind of a successful attorney to meet the legal questions, and it also required a man who was experienced in financial transactions. This is the way and the method by which companies engaged in such business transact business in a foreign state, and to say that an attorney and an agent is helpless to sue such a foreign corporation under this section of our law in the exact place where they have transacted their business is to place such attorney and agent at the mercy of any such corporation which finally decides that it will not pay its attorney and agent for his services.
In the case of Schwabe v. American Rural Credits Ass’n, 104 Neb. 46, 175 N. W. 673, service upon a deputy state auditor was held not good, and among the reasons it was stated that at the time the service was attempted it was not doing business in the state, but had quit the state. However, the majority rule is that the withdrawal of the corporation from the state does not relieve it from liability in an action arising out of business which it had just completed in the state, and this rule is supported by more than 20 states in the Union, as set out in the annotation, 45 A. L. R. 1447, and supporting this we find Yoder v. Nu-Enamel Corporation, 117 Fed. (2d) 488, in which a former member of this court, Judge Harvey Johnsen, now circuit court judge, said that a corporation undertaking to do business in the state is bound by the automatic appointment which the statute makes.
In a discussion of this matter in 21 Neb. Law Review, 164, attention is called to the injustice of a rule which would allow a foreign corporation to come into this state to do business, make a contract and then withdraw, and force the injured party to go to the forum of the corporate domicile to seek relief, for it has been stated that to force a" citizen to go into the courts of a foreign jurisdiction for the collection of a debt contracted by a foreign corporation in this state is a practical denial of justice, and to avoid *404such injustice a statute allowing service upon the state auditor should be liberally construed to promote the purpose of its enactment. See Morey v. Standard Separator Co., 174 Ia. 530, 156 N. W. 719. In my opinion the special appearance should have been overruled.